Citation Nr: 0723561	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-203 04A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD) with 
dysthymia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service including from July 1969 
to May 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In December 2006 the veteran withdrew his claim for 
individual unemployability.  The Board notes that in January 
2007 a Statement of the Case was issued regarding the 
veteran's claim of an earlier effective date for the grant of 
service connection of PTSD with dysthymia.  The veteran has 
not filed a formal appeal and thus this claim is not 
currently in appellate status.  


FINDING OF FACT

The veteran's service-connected PTSD with dysthymia is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

PTSD with dysthymia is no more than 50 percent disabling. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a November 2006 VCAA letter, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice regarding his increased rating claim 
after the rating decision on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the November 2006 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  

In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
issues on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claim, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that the disability has not significantly changed 
and that a uniform evaluation is warranted.

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under 38 
C.F.R. § 4.130, Code 9411, PTSD is rated, as follows:

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; an intermittent inability 
to perform the activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, 
one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The preponderance of the evidence is against a higher 
evaluation.  While the veteran has been reported to be 
irritable, has demonstrated unprovoked violent anger and 
difficulty interacting with people, the evidence has not 
shown that he manifests most of the other symptoms required 
for a 70 percent rating to include suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene.  The veteran also did not exemplify 
symptoms for the highest rating of 100 percent to include 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss.

VA medical records from the 2000s reflect treatment for PTSD, 
including participation in group therapy, and indicate the 
veteran is neatly groomed, has been irritable, hyperviligant, 
experiences nightmares and no longer has suicidal ideations.  
His GAF scores was 55.  A January 2003 VA examination 
indicated the veteran was casually dressed, was emotionally 
detached, inarticulate, fully oriented with regards to time, 
place, person and situation.  There was no evidence of 
hallucinations or delusions.  His memory was intact, he was 
noted to be distrustful but did not appear to have a paranoid 
delusional system operating.  The examiner opined that the 
veteran suppresses thinking about Vietnam, did have intense 
feelings of fear, helplessness and horror associated with his 
Vietnam service.  The examiner assigned the veteran a Global 
Assessment of Function (GAF) approximately 52 to 55.  It was 
noted the veteran has serious impairment in social 
functioning.  

The veteran underwent another VA examination in December 
2006.  The examiner reported his orientation was within 
normal limits.  Affect and mood were abnormal with impaired 
impulse control, he had some unprovoked irritability and 
periods of violence.  Appearance and hygiene were normal; 
behavior, communication, speech, concentration were normal; 
there were no panic attacks, no delusion, obsessional rituals 
nor hallucination.  Thought process was appropriate, judgment 
was not impaired, abstract thinking was normal, memory was 
mildly impaired, suicidal and homicidal ideation were absent.  
The examiner listed the veteran's PTSD symptoms to be chronic 
anger dyscontrol, chronic dysphoria, low self esteem, history 
of nightmares, hypervigilance, physiologic hyperarousal.  The 
GAF score was 54.  The examiner opined that the veteran has 
difficulty maintaining effective work and social 
relationships, with the exception of his family and is able 
to maintain effective family role functioning.  He has no 
difficulty understanding command and is responding well to 
on-going group therapy.  The examiner concluded the veteran 
mentally does not have difficulty performing activities of 
daily living.  

Evaluations from a private examiner, M. McFall, Ph.D., dated 
in July 2004 and January 2007 are of record.  On both 
examinations the examiner indicated the veteran has 
considerable to severe difficulty in functioning in a work 
environment, to include remembering instructions, responding 
to supervision and coworkers and performing complex tasks.  
Considerable impairment was defined as seriously affecting 
ability to function, severe was extreme impairment of ability 
to function.  On both evaluations the examiner opined the 
veteran is not employable, however he provided no rationale 
for his opinion.  

The Board believes that the reported clinical examination 
findings in conjunction with the reported GAF score 
predominantly ranging from 50 to 59 supports a finding that 
the veteran's disability pictures falls within the criteria 
for a 50 percent rating.  Global Assessment of Functioning 
(GAF) is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV") (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  According to the DSM-IV, a 
GAF score between 31 and 40 is reflective of some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work); a GAF 
between 41 and 50 is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsess ional rituals, frequent 
shoplifting), or any serious impairment social, occupational, 
or school functioning (no friends, unable to keep a job).  A 
GAF range of 51-60 under DSM-IV is defined as being 
indicative of moderate symptoms (e.g. flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board has been presented with a partial conflict in the 
record.  The veteran asserts that he is more severe than 
evaluated.  However, the Board concludes that the 
determinations of skilled professionals are more probative of 
the degree of the veteran's impairment.  The Board has also 
been presented with the opinions/findings of Mr. Mcphall 
Ph.D.  However, his statements, although competent are little 
more than checked boxes on a check list.  Unlike the VA 
findings, the statements of Mcphall PhD do not provide a 
basis to explore the basis of the opinions of the 
conclusions.  The Board finds that the VA opinions which are 
detailed and consistent with each other are far more 
probative of the degree of the veteran's impairment.

Thus for reasons discussed above, the Board views the 
totality of the evidence as showing that the veteran's PTSD 
disability picture falls within the criteria listed for a 50 
percent rating.  In other words, the Board finds that there 
is a preponderance of the evidence against entitlement to a 
rating in excess of 50 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  While the veteran's private 
examiner opined that the veteran is not employable, there was 
no rationale provided to support this opinion.  During the 
December 2006 VA examination the veteran reported that that 
he was not working due to a work related injury in the 1980s 
when he fractured his pelvis and crushed his feet.  The 
record shows that the veteran has been negotiating with Labor 
and Industry for compensation due to his work related injury.  
The Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An evaluation in excess of 50 percent for PTSD with dysthymia 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


